51 F.3d 277
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Larry Lee PETTIS, Appellant,v.Bob COOPER, Chief Deputy, Crittenden County Jail;  BobBretherick, Chief Jailer, Crittenden County Jail, Appellees.
No. 94-3746.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 14, 1995.Filed:  Mar. 29, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Larry Lee Pettis appeals from an adverse judgment entered by the district court1 following a bench trial in his 42 U.S.C. Sec. 1983 action.  We have carefully reviewed the record and the parties' briefs and conclude that no error of law appears.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B. We deny Pettis's motion for appointment of counsel.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)